Citation Nr: 0423364	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a bilateral ankle 
disability.

7.  Entitlement to service connection for a fracture, right 
foot.

8.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1966 until 
September 1968, with additional service in the U.S. Naval 
Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

The issue of entitlement to service connection for a 
bilateral knee disability is the subject of a REMAND below.  


FINDINGS OF FACT

1.  Arthritis of the low back was initially demonstrated 
years after service, and the competent evidence of record 
does not show that the veteran's currently diagnosed low back 
disability is causally related to active service.

2.  The competent evidence of record does not show that the 
veteran's currently diagnosed hearing loss is causally 
related to active service.

3.  The competent evidence of record does not show that the 
veteran's currently diagnosed tinnitus is causally related to 
active service.

4.  Hypertension was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence to be causally related to service.

5.  The competent evidence of record does not establish a 
current diagnosis of sinusitis.

6.  The competent evidence of record does not establish a 
current bilateral ankle disability.

7.  The competent evidence of record does not establish 
current residuals of a right foot fracture.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis of the low back be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2003).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

5.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).

6.  A bilateral ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2003).

7.  Chronic residual disability of a right foot fracture was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Duty to Notify

An April 2001 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his claim, 
as well as his and VA's development responsibilities.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claims for service connection, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, the April 2001 VCAA notice was provided prior to the 
July 2001 initial unfavorable determinations.  Hence, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  In a letter dated in 
July 2003, the VA specifically requested that the veteran 
send the VA any additional evidence relevant to the issues on 
appeal.  As discussed above, the Board finds that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of VCAA notice have been fully 
satisfied.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims for service connection.  

The veteran has contended that his VA examinations conducted 
in March 2001 were inadequate, as they failed to contain an 
opinion of etiology.  However, as to the issues of 
entitlement to service connection for a low back disability, 
bilateral hearing loss, tinnitus, hypertension, and 
sinusitis, it is observed that the veteran's service medical 
records do not establish any complaints or treatment as to 
those disorders.  It is therefore not possible for an 
examiner to validly relate these currently diagnosed 
conditions to service.  For this reason, the Board rejects 
the contention that the evaluations of the veteran's low 
back, hearing loss, tinnitus, hypertension and sinusitis were 
inadequate and finds that further examination as to these 
disorders is not "necessary" under 38 U.S.C.A. 
§5103A(d)(2).  Moreover, regarding the VA examinations of the 
veteran's ankles and right foot, no disability was detected.  
Without a current disability, there can be no opinion of 
etiology.  Therefore, the examination of to the ankles and 
feet was also adequate for VCAA purposes.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.



Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2003); 38 
C.F.R. § 3.303 (2003).  In addition, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA), or from injury incurred or aggravated 
while performing inactive duty training. 38 U.S.C.A. §§ 
101(23)(24), 106, 1110, 1131 (West 2003); 38 C.F.R. § 
3.6(a)(d) (2003).

Certain disorders, such as arthritis and hypertension, are 
presumed to have been incurred in, or aggravated by, service 
if manifested within one year of separation from service to a 
degree of 10 percent or more, provided that the veteran has 
served a minimum of ninety days either during a period of war 
or during peacetime service after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.309; 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002)).  However, presumptive periods do not apply to active 
duty for training (ACDUTRA) or inactive duty for training 
(INACDUTRA.)  See Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

I.  Service connection - low back disability.

Factual background

The veteran entered active duty in September 1966.  Physical 
examination at that time showed no lumbar problems.  He 
denied recurrent back pain in a report of medical history 
completed at that time.  He was examined again upon release 
from active duty in August 1968.  Again, the examination was 
normal.  In December 1974, the veteran reenlisted in the Navy 
Reserves.  No back abnormalities were detected and no back 
complaints were voiced.  Annual Reserve examination reports 
dated in December 1975, February 1978, December 1978, 
February 1981, February 1984, May 1985, March 1986, February 
1987, February 1988, February 1989, February 1990, May 1991, 
February 1994 and January 1995 revealed no back disabilities.  
The veteran repeatedly denied recurrent back pain in reports 
of medical history.  The veteran's service medical records do 
not otherwise show any complaints or treatment for low back 
problems.

Following service, the veteran was examined by VA in March 
2001.  He stated that, during service in 1968, he hurt his 
low back when he fell from a ladder onto a catwalk.  He 
estimated that he fell approximately 8 feet.  The veteran 
presented with subjective complaints of daily pain at a level 
of 2 or 3 out of 10.  He also experienced morning stiffness 
and flare-ups, which he treated with Advil.  

Objectively, the veteran had forward flexion from 0 to 90 
degrees and extension from 0 to 20 degrees.  He had left 
lateral flexion from 0 to 20 degrees and right lateral 
flexion from 0 to 18 degrees.  He had discomfort at the 
endpoints of motion.  There was tenderness to palpation of 
the first through fifth lumbar vertebrae without spasm.  
There were no abnormalities of posture or musculature.  X-
rays showed partial sacralization of L6, narrowing of L5-L6 
and L6-S1 disk spaces, and mild wedging of T11 and T12 
anteriorly.  The diagnosis was history of traumatic injury, 
lumbar spine, with radiological evidence of narrowing of L5-
L6 and L6-S1 disk spaces and mild wedging of T11 and T12 
anteriorly.

In a July 2002 letter, S.A.M., M.D., stated that he had 
treated the veteran for chronic back pain.  An MRI was done 
revealing some disc changes at L5-S1.  Dr. S.A.M. reported 
that, according to the veteran, he injured his back in 1965 
when he fell off a ladder during active service.  Dr. S.A.M. 
stated that he could not determine whether the veteran's 
arthritis and back pain were related to his fall in 1965.  
(The Board observes that the veteran's service did not begin 
until 1966; the veteran stated elsewhere in the file that his 
fall occurred in 1968, and this is assumed to be the accurate 
date for the purposes of evaluating his contentions and 
adjudicating the appeal.)

In a letter dated in November 2002, R.L.T., D.O. reported 
that he had treated the veteran for back pain sporadically 
over the years.  The veteran gave a history of falling while 
in the Navy in 1965.  Dr. R.L.T. found that it was at least 
as likely as not that the veteran's present lumbar 
difficulties were the result of that fall.  

In February 2003, R.L.T., D.O., wrote another letter on 
behalf of the veteran.  Dr. R.L.T. stated that the injuries 
incurred in service, along with a right foot injury sustained 
while performing reserve drills, caused the veteran to alter 
his gait and  thereby contributed to his back problems.  

Analysis

The veteran is seeking service connection for a low back 
disability which he contends was incurred during his tour of 
active duty between September 1966 and September 1968.  At 
the outset, the Board has considered whether such a claim may 
be allowed on a presumptive basis.  Specifically, it is noted 
that current radiological evidence demonstrates arthritis of 
the spine.  Under 38 C.F.R. § 3.309(a), arthritis is regarded 
as a chronic disease.  However, in order for the presumption 
to operate, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3) (as amended by 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the evidence of 
record fails to establish any clinical manifestations of back 
arthritis within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As previously 
stated, a successful service connection claim will contain 
the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record indicates a 
diagnosis of traumatic injury, lumbar spine, with 
radiological evidence of narrowing of L5-L6 and L6-S1 disk 
spaces and mild wedging of T11 and T12 anteriorly.  Thus, the 
initial element of a service connection claim is established 
here.

With respect to the second Pond element, that of in-service 
incurrence, the evidence fails to support the veteran's 
claim.  There is no record of any treatment for back problems 
during the veteran's period of active service from September 
1966 until September 1968.  Such records also fail to 
document a fall from a ladder.  Moreover, an August 1968 
separation examination was normal.  Finally, continual and 
repeated examinations conducted during the veteran's Reserve 
service all failed to demonstrate any back complaints or 
problems.  For the foregoing reasons, it cannot be concluded 
that the veteran injured his back in service.  

Finally, regarding the last element of a service connection 
claim, the evidence does include a November 2002 letter 
written by, R. L. T., D.O., expressing his opinion that the 
veteran's present low back condition is at least as likely as 
not related to service.  However, such opinion was solely 
predicated on the veteran's own reported history of a fall 
from a ladder during service.  No such incident was 
documented in the service medical records, which were 
altogether silent as to any lumbar complaints.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Accordingly, the seemingly favorable opinion 
espoused by R. L. T., D.O., in his November 2002 letter does 
not enable a grant of service connection here.  

In conclusion, the preponderance of the competent medical 
evidence of record does not establish that the veteran's 
current back disability relates to service, or that arthritis 
of the low back was manifested within one year of separation 
from service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

II.  Service connection- bilateral hearing loss.

Factual background

The veteran entered active duty in September 1966.  Physical 
examination at that time showed no hearing problems and no 
complaints were made at that time.  He was examined again 
upon release from active duty in August 1968.  Again, the 
examination was normal.  In December 1974, the veteran 
reenlisted in the Naval Reserves.  No hearing difficulties 
were detected and no complaints were expressed.  Annual 
examination reports dated in December 1975, February 1978, 
December 1978, February 1981, February 1984, May 1985, March 
1986, February 1987, February 1988, February 1989, February 
1990, May 1991, February 1994 and January 1995 revealed no 
hearing problems.  The veteran's service medical records do 
not otherwise show any complaints or treatment for hearing 
loss.

Following service, the veteran was examined by VA in March 
2001.  He stated that he was exposed to gunfire and shipboard 
noise during military service.  He reported that the noise 
from a 4 mm. round would shake him.  He reported he was also 
exposed to gunfire in combat training during his military 
service.  He denied any occupational noise exposure.  He was 
occasionally subjected to noise while pursuing woodworking as 
a recreation. 

Objectively, the examination revealed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
35
55
LEFT
15
25
40
50
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left, with 
average pure tone thresholds in decibels of 30 in the right 
ear and 45 in the left ear.  

The veteran was found to have mild to moderate high-frequency 
sensorineural hearing loss for the right ear and mild to 
moderately severe high-frequency sensorineural hearing loss 
for the left ear.  

A private audiometric examination performed in May 2002 
showed mild to moderate sensorineural hearing loss for the 
right ear and moderate to severe high-sensorineural hearing 
loss for the left ear.  

A March 2003 treatment report from Mid-Kansas Ear, Nose and 
Throat Associates contained a diagnosis of bilateral high 
frequency sensorineural hearing loss, left worse than right.  



Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  As previously stated, a successful service 
connection claim will contain the following three elements: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 7 Vet. App. at 341, 346.  

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
"impaired hearing" for the purposes of applying the laws 
administered by VA.  That Code section states that hearing 
loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (HZ) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

In the present case, the evidence of record indicates that 
the veteran does have impaired hearing in both ears, as 
defined under 38 C.F.R. § 3.385.  Thus, the first element of 
a service connection claim is met.

The evidence of record does not, however, demonstrate in-
service hearing loss.  Indeed, neither the veteran's 
September 1966 enlistment examination nor his September 1968 
separation examination showed any problems with hearing 
acuity.  
Moreover, numerous periodic examinations associated with the 
veteran's Reserve service showed normal hearing.  Indeed, 
hearing loss disability for VA purposes was initially 
demonstrated years after service.  As such, service 
connection may not be established on a presumptive basis.  
Further, the evidence does not contain a competent medical 
opinion that relates the veteran's current hearing loss 
disability to service.  

In determining there has been no demonstration that the 
veteran's current hearing loss disability is causally related 
to service, consideration has been given to the places, types 
and circumstances of such service as shown by his service 
record, the official history of each organization in which he 
served, his medical records and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a).  Specifically, the 
Board acknowledges that the veteran's DD Form 214N indicates 
a military specialty corresponding to the civilian occupation 
of ammunition and explosives foreman.  Thus, it is conceded 
that the veteran was exposed to loud noises during service.  
However, the remainder of the evidence overwhelmingly 
demonstrates that, in spite of such noise exposure, the 
veteran's hearing was normal upon separation in August 1968 
and that no degradation was noted through his final Reserves 
duty examination in May 1991.   

In conclusion, the preponderance of the competent medical 
evidence of record does not establish that the veteran's 
current bilateral hearing loss relates to service, nor that 
sensorineural hearing loss was demonstrated within one year 
of separation from service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

III.  Service connection- tinnitus.

Factual background

The veteran's service medical records reflect no complaints 
of, or treatment for, tinnitus.  Examination upon entry into 
active duty in September 1966 was normal, as was the 
veteran's August 1968 discharge examination.  Repeated 
examinations associated with the veteran's Reserve duty 
showed no audiological abnormalities.

Following service, the veteran was examined by VA in March 
2001.  He complained of bilateral tinnitus, which was 
constant.  He described the tinnitus as sounding like 
locusts.  The noise kept him awake.  

The veteran stated that he was exposed to gunfire and 
shipboard noise during military service.  He reported that 
the noise from a 4 mm. round would shake him.  He was also 
exposed to gunfire in combat training during his military 
service.  He denied any occupational noise exposure.  He was 
occasionally subjected to noise while pursuing woodworking as 
a recreation. 

Objectively, a diagnosis of history of constant bilateral 
tinnitus was made.  The examiner was unable to offer any 
opinion as to the etiology of the veteran's tinnitus.  He 
remarked that any attempt to do so would amount to 
speculation.  

Analysis

The veteran is seeking service connection for bilateral 
tinnitus.  He has a current diagnosis of that condition, 
satisfying the initial element of a service connection claim.  
The evidence of record does not, however, demonstrate that 
his tinnitus originated during active service.  The veteran's 
hearing was normal at the time of his enlistment examination 
in September 1966.  The service medical records show no 
auditory complaints.  Then, the findings were again normal at 
his September 1968 separation examination.  Furthermore, as 
numerous periodic examinations associated with the veteran's 
Reserve service fail to indicate tinnitus, the evidence does 
not demonstrate that the veteran's current tinnitus relates 
to service.  Indeed, no competent opinion posits such a 
nexus.  

In determining that there has been no demonstration that 
tinnitus is causally related to service, consideration has 
been given to the places, types and circumstances of such 
service as shown by his service record, the official history 
of each organization in which he served, his medical records 
and all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a).  Specifically, the Board acknowledges that the 
veteran's DD Form 214N indicates a military specialty 
corresponding to the civilian occupation of ammunition and 
explosives foreman.  Thus, it is conceded that the veteran 
was exposed to loud noises during service.  However, the 
remainder of the evidence overwhelmingly demonstrates that, 
in spite of such noise exposure, the veteran's was not 
bothered by tinnitus upon separation in August 1968, nor was 
such disorder detected in numerous subsequent examinations 
while the veteran was in the Naval Reserves.    

In conclusion, the preponderance of the competent medical 
evidence of record does not establish that the veteran's 
current tinnitus relates to service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

IV.  Service connection - hypertension

The veteran's service medical records reflect no complaints 
of, or treatment for, hypertension.  Examination upon entry 
into active duty in September 1966 revealed no abnormalities.  
The veteran's blood pressure was 122/74.  At his August 1968 
discharge examination, his blood pressure was 116/78.

Following active duty, the veteran served in the Naval 
Reserves.  Annual examinations associated with such Reserve 
service include blood pressure readings as follows:  138/74 
in February 1981, 128/90 in February 1984, 136/78 in March 
1986, 140/88 in February 1987, 136/88 in February 1988, 
136/86 in February 1989, 136/85 in February 1990, and 142/84 
in May 1991.  These records do not contain a diagnosis of 
hypentension.  

Upon VA examination in March 2001, the veteran stated that he 
was first diagnosed with hypertension in 1995.  He reported 
that his symptoms, at that time, included headache and 
fatigue.  The controlled his blood pressure with the use of 
Cozaar and Norvasc.  Objectively, his seated blood pressure 
was 170/102.  When standing, it was 180/110.  When reclining, 
his blood pressure was 170/100.  His heart rate was 80.  The 
veteran's heart size was judged to be within normal limits, 
through percussion.  His heart rate and rhythm were 
characterized as normal.  There were no murmurs, gallops or 
rubs.  There was no clubbing, cyanosis or edema.  The veteran 
was diagnosed with hypertension, moderately controlled with 
antihypertensive medication.  No comment was made regarding 
the etiology of the veteran's hypertension.



Analysis

The veteran is seeking service connection for hypertension.  
The Board has considered whether such claim may be allowed on 
a presumptive basis.  Specifically, it is noted that, under 
38 C.F.R. § 3.309(a), cardiovascular-renal disease, including 
any hypertension, is regarded as a chronic disease.  However, 
in order for service connection to be established on a 
presumptive basis, such disease must become manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002)).  As the 
evidence of record fails to establish any clinical evidence 
of hypertension within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As previously 
stated, a successful service connection claim will contain 
the following three elements:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.

The evidence of record indicates a current diagnosis of 
hypertension.  Thus, the initial element of a service 
connection claim is established.

With the respect to the second Pond element, that of in-
service incurrence, the evidence fails to support the 
vetean's claim.  There is no record of any diagnosis or 
treatment for hypertension during the veteran's period of 
active service from September 1966 until September 1968.  
Furthermore, while the veteran's Reserve records reflect 
several elevated blood pressure readings, they cannot serve 
to satisfy the "incurrence" element of a service connection 
claim.  The reason for this is that the reported elevated 
blood pressure findings referenced above were on dates other 
than active duty or active duty for training.  An individual 
on inactive duty for training is entitled to disability 
compensation only for residuals of injuries suffered and not 
for disability based on disease.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993); 38 U.S.C.A. § 101(24) (West 1991).  
Since hypertension is a disease, the veteran's Reserve 
records do not further his service connection claim.

Finally, regarding the last element of a service connection 
claim, the evidence does not contain a competent etiological 
opinion causally relating the veteran's currently diagnosed 
hypertension to active service.

In conclusion, the preponderance of the competent medical 
evidence of record does not establish that the veteran's 
currently diagnosed hypertension is etiologically related to, 
nor may be presumed to be related to, service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

V.  Service connection - sinusitis

Factual background

The veteran's service medical records reflect no complaints 
of, or treatment for, sinusitis.  Examination upon entry into 
active duty in September 1966 was normal.  During that tour 
of duty, the records reflect an isolated complaint of running 
rose and cold-related symptoms in August 1967.   No further 
treatment was sought, and the veteran's August 1968 discharge 
examination was normal.  The veteran denied sinusitis in a 
report of medical history completed at that time.  Repeated 
examinations associated with the veteran's Reserve duty 
showed no sinus problems.  He continually denied sinusitis in 
reports of medical history accompanying each examination.

Upon VA examination in March 2001, the veteran reported that 
he developed stuffiness and sinus infection during service.  
He added that on two occasions in service he developed sinus 
infection and was treated with amoxicillin.  He further 
reported that he experienced another sinus infection 
subsequent to service.

Subjectively, the veteran complained of maxillary sinus pain 
during flare-up and of stuffiness in his nostrils.  He also 
stated that his sinus flare-ups were accompanied by headaches 
at the inner canthus and the area between his eyes.  He 
denied purulent discharge and further denied dyspnea at rest 
or on exertion.  The veteran denied allergies or seasonal 
flare-ups.  He stated that he treated his flare-ups with 
over-the-counter sinus medication.  

Objectively, there was no nasal obstruction, as the veteran 
had freedom of air passage through both nostrils.  The nose 
was not deviated and no swelling was seen.  The anterior 
septum appeared pink and was without discharge or vascular 
engorgement.  The septum was midline.  No sinus tenderness 
was present and there was no purulent discharge or crusting.  
X-ray studies were negative, revealing no air or fluid 
levels, mass lesion or bony destruction.   The diagnosis was 
history of sinusitis with residuals of occasional acute 
episodes without chronic residual.

Analysis

The veteran is seeking service connection for sinusitis.  In 
the present case, however, there is no evidence of a current 
disability.  VA examination in March 2001 was normal and the 
diagnosis was per the veteran's history only.  No medical 
records, past or present, demonstrate a diagnosis of 
sinusitis.  

In light of the above, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no currently 
diagnosed sinusitis, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection for 
sinusitis fails.  The benefit sought on appeal is denied.  
 
VI.  Service connection - bilateral ankle condition.

Factual background

The veteran's ankles were normal at the time of his 
enlistment examination in September 1966.  He denied foot 
trouble in a report of medical history completed at that 
time.  

In September 1966, the veteran stepped in a hole and 
complained of left ankle pain and swelling.  His range of 
motion was full.  A diagnosis of possible mild ankle sprain 
was rendered.  

The service medical records next show that on multiple 
occasions in October 1966, the veteran complained of pain and 
a burning sensation in his left ankle. The veteran reported a 
history of 3 ankle sprains 5 years earlier.  Objectively, the 
left ankle was normal, with full range of motion, no swelling 
or discoloration.  Three days later, slight swelling was 
noted.  The veteran's range of motion remained complete.   

In March 1967, the veteran was treated for a minor laceration 
on his right ankle.  The treatment plan involved warm soaks 
and ointment.  

The veteran's August 1968 separation examination was normal, 
with a notation of mild superficial veinous varicosities in 
the lower extremities.  The veteran denied any foot trouble.  

The veteran also had service in the Naval Reserves.  Such 
Reserve records reveal normal examinations from December 1974 
through March 1986.  Then, in May 1986, the veteran stepped 
in a hole while jogging, twisting his right foot and causing 
right ankle pain.  Films of the right ankle showed a small 
cortical avulsion of the lateral aspect of the navicular, 
with no significant displacement.  The veteran's next annual 
physical in February 1987 showed normal ankles, with no 
complaints. Subsequent examinations were all normal.  

The veteran had a VA orthopedic examination in March 2001.  
He stated that in 1968 he developed circulation problems in 
his feet and his ankles, with his feet turning bluish in 
color.  He also reported a history of a right ankle sprain in 
high school, a right foot fracture sustained during physical 
training in service and also 3 in-service right ankle 
sprains.  Finally, he reported one left ankle sprain during 
service.  

Subjectively, the veteran experienced daily bilateral ankle 
discomfort that he rated as a 2 or 3 on an interval scale.  
He described the pain as a "hurting and aching" sensation.  
With increased activity, his ankle pain was so severe he 
could barely stand.  The veteran denied use of any assistive 
devices.  

Objectively, the veteran had dorsiflexion from 0-10 degrees 
bilaterally and he had plantar flexion from 0-45 degrees 
bilaterally.  He had discomfort bilaterally with passive 
dorsiflexion.  The veteran's gait was normal, with no 
callosities, breakdown or unusual show wear pattern tat would 
indicate abnormal weight bearing.  X-rays of the ankles were 
unremarkable.  The diagnosis was history of multiple traumas 
of the bilateral ankles, negative ankle examination.  

Analysis 

The veteran is seeking service connection for a bilateral 
ankle condition.  In the present case, however, there is no 
evidence of a current disability.  VA examination in March 
2001 was negative.  Therefore, while the evidence does 
demonstrate in-service treatment for bilateral ankle 
complaints and injuries, such problems have since resolved 
with no residual disability.  

In light of the above, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current residuals 
of an ankle disability, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection for a 
bilateral ankle condition fails.  The benefit sought on 
appeal is denied.  

VII.  Service connection - fracture, right foot

Factual background

The veteran's right foot was noted to be normal at the time 
of his enlistment examination in September 1966.  He denied 
foot trouble in a report of medical history completed at that 
time.  

The service medical records do not show any injury to the 
right foot, except for a right ankle laceration in March 
1967.  The veteran was discharged from service in August 
1968.  His separation examination was normal.  Again, the 
veteran denied any foot trouble.  



The veteran also had service in the Naval Reserves.  Such 
reserve records reveal normal examinations from December 1974 
through March 1986.  Then, in May 1986, the veteran stepped 
in a hole while jogging, twisting his right foot and causing 
right ankle pain.  Films of the right ankle showed a small 
cortical avulsion of the lateral aspect of the navicular, 
with no significant displacement.  No fracture was 
demonstrated.  The veteran's next annual physical in February 
1987 showed normal ankles, with no complaints. Subsequent 
examinations were all normal.  

The veteran had a VA orthopedic examination in March 2001.  
He stated that he fractured his right foot during physical 
training in service.  Physical examination did not reveal any 
manifestations of residuals of a fracture, and x-rays were 
negative. 

Analysis

The veteran is seeking service connection for a fracture of 
the right foot.  In the present case, however, there is no 
evidence of a current disability, as demonstrated in a March 
2001 VA examination.  Moreover, the evidence of record does 
not establish that the veteran ever sustained a right foot 
fracture in service.  

In light of the above, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current residuals 
of a right foot fracture, the preponderance of the evidence 
is against the veteran's claim and service connection for 
such is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection fails.  
The benefit sought on appeal is denied.  


ORDER

Service connection for a low back disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for sinusitis is denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for a fracture of the right foot, is 
denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board has reviewed the claims 
file and determines that, in order to comply with the VCAA, 
additional development is required as to the issue of 
entitlement to service connection for a bilateral knee 
disability.  

While the veteran received a VA orthopedic examination in 
March 2001, and was assessed a diagnosis of degenerative 
changes, bilateral knees, the VA examiner failed to express 
an opinion as to whether it was at least as likely as not 
that such disability was related to active service.  In fact, 
the veteran and his representative have claimed that the 
examination was inadequate for that reason.  The Board here 
finds that an opinion of etiology regarding the veteran's 
bilateral knee condition would be useful in the adjudication 
of that claim.  Therefore, such an opinion should be 
solicited.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the VA examiner who evaluated 
the veteran in March 2001 and inquire as 
to whether, in his opinion, it is at 
least as likely as not that the veteran's 
bilateral knee disability is causally 
related to service.  He should provide a 
clear rationale in support of his 
conclusion, citing to specific evidence 
of record where appropriate.  The claims 
file should be reviewed in connection 
with this inquiry.  

If the VA examiner who performed the 
March 2001 examination is not available, 
then another comparably qualified 
examiner may respond in his place.  In 
either case, if it is believed that 
another physical examination is necessary 
in order to fully answer this inquiry, 
then the veteran should be scheduled for 
such examination.  Any necessary tests 
should be performed, as well as complete 
range of motion testing.  The examiner 
should comment as to whether there is 
additional functional limitation due to 
factors such as pain, weakness, 
fatigability and incoordination.  The 
claims file should be thoroughly reviewed 
in connection with the examination.

2.  Upon completion of the above, the RO 
must readjudicate the issue of service 
connection for a bilateral knee 
disability and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



